Exhibit 10.2

 

EXECUTION VERSION

 

 

 

LOAN AGREEMENT

 

between

 

MINERA SAN CRISTÓBAL S.A.,

as Borrower

 

and

 

CORPORACIÓN ANDINA DE FOMENTO

 

Dated as of December 1, 2005

 

U.S. $50,000,000

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

1.01

Certain Defined Terms

1

1.02

Other Definitions; Headings

3

1.03

Interpretation

3

 

 

 

ARTICLE 2 THE LOAN

3

2.01

Loans

3

2.02

Disbursements

4

2.03

Use of Proceeds

4

2.04

Financing Fee

4

2.05

Commitment Fee

4

2.06

CAF Notes

4

2.07

Voluntary Prepayments of Loans

4

2.08

Mandatory Prepayments

5

2.09

All Prepayments

5

2.10

Change in Commitment

5

 

 

 

ARTICLE 3 PAYMENTS OF PRINCIPAL AND INTEREST

5

3.01

Repayment of Loan

5

3.02

Interest

5

 

 

 

ARTICLE 4 PAYMENTS, ETC.

6

4.01

Payments

6

4.02

Notices of Disbursement

6

4.03

Set-Off

7

 

 

 

ARTICLE 5 YIELD PROTECTION, ETC.

7

5.01

Additional Costs

7

5.02

Alternate Interest Rate

8

5.03

Illegality

9

5.04

Compensation

9

5.05

Covered Taxes

10

5.06

Mitigation

11

 

 

 

ARTICLE 6 CONDITIONS PRECEDENT

11

6.01

Initial Loans

11

6.02

Each Loan

11

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

12

 

 

 

ARTICLE 8 COVENANTS OF THE BORROWER

12

8.01

Common Security Agreement Covenants

12

 

 

 

ARTICLE 9 EVENTS OF DEFAULT

12

 

i

--------------------------------------------------------------------------------


 

9.01

Events of Default

12

9.02

Remedies.

13

 

 

 

ARTICLE 10 MISCELLANEOUS

13

10.01

Waiver

13

10.02

Notices

13

10.03

Amendments, Etc.

14

10.04

Successors and Assigns

14

10.05

Assignments and Participations

14

10.06

Survival/Reinstatement

14

10.07

Captions

14

10.08

Counterparts

14

10.09

GOVERNING LAW

15

10.10

Jurisdiction, Service of Process and Venue

15

10.11

WAIVER OF JURY TRIAL

15

10.12

No Immunity

15

10.13

Judgment Currency

15

10.14

Expenses; Indemnity

16

10.15

Use of English Language

16

10.16

No Fiduciary Relationship

16

10.17

Severability

16

 

 

 

 

 

EXHIBIT A

Form of Note

 

EXHIBIT B

Amortization Schedule

 

EXHIBIT C

Prepayment Premium

 

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

LOAN AGREEMENT, dated as of December 1, 2005, among MINERA SAN CRISTÓBAL S.A., a
sociedad anónima organized under the laws of Bolivia (the “Borrower”) and
CORPORACIÓN ANDINA DE FOMENTO (“CAF”).

 

WHEREAS, for purposes of financing in part the development of the Project, the
Borrower desires that CAF make certain loans to it, and CAF wishes to make
certain loans to the Borrower, all on the terms and conditions set forth herein
and in the Common Security Agreement;

 

NOW THEREFORE, in consideration of the foregoing, the agreements contained
herein and in the Common Security Agreement and for other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1



DEFINITIONS

 

1.01           Certain Defined Terms.  Except as otherwise defined herein,
capitalized terms used herein (including the preamble and recital of this
Agreement) shall have the meanings assigned to such terms in the Common Security
Agreement (including Appendix A thereto).  For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Agreement” means this Loan Agreement.

 

“Availability Period” means the period from the date hereof until the Commitment
Termination Date.

 

“Borrower” has the meaning assigned thereto in the first paragraph of this
Agreement.

 

“Borrower Process Agent” has the meaning set forth in Section 10.10(b) hereof.

 

“Borrowing” shall mean (a) all Loans made on the same Disbursement Date and
(b) all Loans as to which a single Interest Period is in effect.

 

“CAF Loan Commitment” means $50,000,000.

 

“CAF Note” shall have the meaning set forth in Section 2.06 hereof.

 

“CAF Process Agent” has the meaning set forth in Section 10.10(b) hereof.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or

 

--------------------------------------------------------------------------------


 

(c) compliance by CAF with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement.

 

“Common Security Agreement” means the Common Security Agreement dated as of
December 1, 2005 among the Borrower, Apex Luxembourg, Apex Sweden, Apex Metals,
the Administrative Agent, the Lead Arrangers, CAF, the Collateral Agent and the
Securities Intermediary, the Hedge Banks party thereto and the Senior Lenders
party thereto.

 

“Covered Taxes” has the meaning assigned thereto in Section 5.05(a) hereof.

 

“Default Interest Period” means each successive period (not in excess of one
month) as CAF shall choose, during which any amount payable by the Borrower
hereunder is in default.  The first such period shall commence as of the date on
which such amount in default becomes due, and each such succeeding period shall
commence immediately upon the expiry of the immediately preceding period;
provided, however, that in the absence of or pending a determination by CAF,
each Default Interest Period shall have a duration of one week.

 

“Default Margin” means a rate per annum equal to 2%.

 

“Dollars” and “US$” mean lawful money of the United States of America.

 

“Event of Default” has the meaning set forth in Section 9 hereof.

 

“Excluded Taxes” means (a) Taxes imposed on CAF’s overall net income (including
branch profits or similar taxes), and franchise taxes imposed in lieu of net
income taxes, by the jurisdiction under the laws of which CAF is organized or
any political subdivision thereof, (b) Taxes imposed because of a connection
between Bolivia and CAF other than lending money or extending credit pursuant
to, receiving payments under, or enforcing this Agreement, the Common Security
Agreement, the Loans, the CAF Notes, the Security Documents, the other Financing
Documents or any related document, and (c) Taxes imposed on CAF’s overall net
income by the jurisdiction of CAF or any political subdivision thereof.

 

“Interest Payment Date” means, with respect to any Loan or Borrowing, each
Quarterly Date.

 

“Interest Period” means, for any Borrowing: (a) the period commencing on the
Disbursement Date for Loans comprising such Borrowing and ending on but
excluding the next following Semiannual Date occurring at least thirty (30) days
thereafter and (b) thereafter, each period commencing on the last day of the
next preceding Interest Period for such Borrowing and ending on but excluding
the next following Semiannual Date.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period or any
amount not paid when due hereunder for any Default Interest Period, the rate
appearing on Page 3750 of the Dow Jones Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as notified to CAF by the Administrative Agent from
time to time for purposes of providing quotations of interest rates

 

2

--------------------------------------------------------------------------------


 

applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the LIBO Rate for such Interest
Period shall be the average rate (calculated to four decimal places and notified
to CAF by the Administrative Agent) at which Dollar deposits of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of each Reference Bank in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Loan” means each of the loans provided to the Borrower pursuant to Section 2.01
hereof.

 

“Margin” means 3.50% per annum.

 

“Negotiation Period” has the meaning set forth in Section 5.02.

 

“Notice of Disbursement” has the meaning set forth in Section 2.02 hereof.

 

“Reference Banks” means BNP Paribas, Barclays Bank PLC and a third Lender
selected by the Administrative Agent and approved by the Borrower, such approval
not to be unreasonably withheld or delayed. 

 

“Semiannual Date” shall mean each of the Quarterly Dates occurring in June and
December in each year.

 

“Substitute Basis” has the meaning set forth in Section 5.02 hereof.

 

1.02           Other Definitions; Headings.  The table of contents to this
Agreement and section headings contained herein are for convenience of reference
only and shall not affect the construction hereof.

 

1.03           Interpretation.  Section 1.02 of the Common Security Agreement is
hereby incorporated herein by reference as if fully set forth herein mutatis
mutandis.

 

ARTICLE 2

THE LOAN

 

2.01           Loans.  CAF agrees, subject to the terms and conditions of this
Agreement and the Common Security Agreement, and for the purposes described
herein, to make Loans to the Borrower in U.S. Dollars from time to time during
the Availability Period in an aggregate principal amount up to but not exceeding
the CAF Loan Commitment.  If the full principal amount of the CAF Loan
Commitment is not disbursed during the Availability Period, the amount of any
undrawn portion thereof shall be automatically reduced to zero as provided in
Section 2.08(a) of the Common Security Agreement.

 

3

--------------------------------------------------------------------------------


 

2.02           Disbursements.  The Borrower shall give CAF through the
Administrative Agent a notice of disbursement (a “Notice of Disbursement”) for
each disbursement of Loans hereunder, such notice to be substantially in the
form of Appendix D-1 to the Common Security Agreement, as provided in
Section 11.04 of the Common Security Agreement.  Except as to a disbursement of
Loans which utilizes the unborrowed CAF Loan Commitment in full, each
Disbursement of Loans hereunder shall be in an amount which, taken together with
the amount of simultaneous disbursements under other Senior Loan Agreements, is
not less than US$5,000,000 and, if greater, is an integral multiple of
US$2,000,000.

 

Not later than 11:00 a.m. New York time on the date specified in each Notice of
Disbursement hereunder, CAF shall make available the aggregate amount of the
Loans to be made by it on such date to the Borrower by depositing the same in
the Loan Proceeds Account in immediately available funds. 

 

The Borrower hereby irrevocably agrees that evidence of wire instructions
demonstrating that a wire transfer of a Loans was initiated by or on behalf of
CAF and credited to the Loan Proceeds Account pursuant to a Notice of
Disbursement shall constitute sufficient evidence that the Borrower has received
the proceeds of such Disbursement of Loans, and the Borrower is thereby
obligated to repay such Loans in accordance with the terms of this Agreement and
the Common Security Agreement.

 

2.03           Use of Proceeds.  The Borrower agrees that the proceeds of the
Loans shall be used by it exclusively in accordance with Section 8.26 of the
Common Security Agreement.

 

2.04           Financing Fee.  The Borrower shall pay to CAF on the date of the
initial Loan hereunder a financing fee in an amount equal to 1.25% flat of the
amount of the CAF Loan Commitment.

 

2.05           Commitment Fee.  The Borrower shall pay to CAF a commitment fee
on the daily average unused amount of the CAF Loan Commitment, for the period
from and including the date hereof to but excluding the Commitment Termination
Date, at a rate equal to 1.00% per annum.  Accrued commitment fee shall be
payable in arrears on each Quarterly Date and on the Commitment Termination
Date. 

 

2.06           CAF Notes.  Each Disbursement of a Loan shall be evidenced by one
or more separate promissory notes of the Borrower (each, a “CAF Note”), dated
the relevant Disbursement Date, payable to CAF in a principal amount equal to
the principal amount of such Disbursement and otherwise duly completed.

 

2.07           Voluntary Prepayments of Loans.  The Borrower shall have the
right to prepay the Loans, either in whole or in part, in accordance with
Section 2.04(b) of the Common Security Agreement, at any time or from time to
time, provided that upon each such prepayment under this Section 2.07 the
Borrower shall pay CAF a prepayment premium in an amount calculated in the
manner set forth in Exhibit C hereto. 

 

4

--------------------------------------------------------------------------------


 

2.08           Mandatory Prepayments.  The Borrower shall be obligated to prepay
the Loans pursuant to Sections 5.05(c)(ii), 5.08(c)(ii) and (iii) and 9.02 of
the Common Security Agreement and Section 5.03 hereof. 

 

2.09           All Prepayments.  Amounts prepaid may not be reborrowed by the
Borrower.  Any prepayment made by the Borrower pursuant to Sections 2.07 or 2.08
hereof or any provision of the Common Security Agreement shall be made together
with all accrued but unpaid interest on amounts prepaid and all other amounts
(including any amounts due pursuant to Section 5) then due from the Borrower
hereunder.

 

2.10           Change in Commitment.  Subject to Section 2.07 of the Common
Security Agreement, the Borrower shall have the right at any time or from time
to time to terminate or reduce the aggregate unused amount of the CAF Loan
Commitment.  Any portion of the CAF Loan Commitment once terminated or reduced
may not be reinstated.

 

ARTICLE 3

PAYMENTS OF PRINCIPAL AND INTEREST

 

3.01           Repayment of Loan.  The Borrower hereby unconditionally promises
to pay to CAF the principal amount of the Loans in nine consecutive semi-annual
installments payable commencing on the first Principal Repayment Date and on
each subsequent Principal Repayment Date thereafter, each such installment to be
in an aggregate principal amount computed in accordance with the Amortization
Schedule set forth in Exhibit B hereto.  To the extent not previously paid, all
Loans shall be due and payable on the Final Maturity Date.

 

3.02           Interest. 

 

(a)                                  The Borrower hereby promises to pay to CAF
interest on the unpaid principal amount of each Loan for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full, at a rate per annum equal to, for each Interest Period, the LIBO
Rate for such Loan for such Interest Period plus the applicable Margin plus,
subject to Section 10.02(b) of the Common Security Agreement, upon the
occurrence and during the continuance of any Event of Default under the Common
Security Agreement (other than any Event of Default under clause (a) of
Section 10.01 thereof relating to this Agreement for which a default rate is
being applied in accordance with Section 3.02(c) below), the Default Margin.

 

(b)                                 Accrued interest on each Loan shall be
payable (i) on each Interest Payment Date for such Loan and (ii) upon the
payment or prepayment thereof (on the principal amount paid or prepaid). 
Promptly after the determination of any interest rate provided for herein or any
change therein, CAF shall give notice thereof to the Borrower and to the
Administrative Agent.   

 

(c)                                  If any installment of principal of any Loan
or any other amount (including interest on a Loan or any fee hereunder) payable
hereunder is not paid in full when due (whether at the stated due date, by
acceleration, by mandatory prepayment or otherwise), the Borrower hereby agrees
to pay from time to time upon demand interest on the amount past due and unpaid
for such period of time within each related Default Interest Period during which
such amount

 

5

--------------------------------------------------------------------------------


 

shall remain due and unpaid, at a rate per annum equal to (i) in respect of
principal, the Default Margin plus the greater of (A) the rate of interest
payable in respect of such principal pursuant to Section 3.02(a) (or, if
applicable, Section 5.02) in effect immediately prior to such default in payment
and (B) the sum of the LIBO Rate for such Default Interest Period plus the
Margin and (ii) in respect of such other amounts, the Default Margin plus the
LIBO Rate for such Default Interest Period plus the Margin.

 

(d)                                 The determination by CAF of the interest
rate hereunder from time to time in accordance with the terms hereof shall be
presumed correct in the absence of manifest error.

 

ARTICLE 4

PAYMENTS, ETC

 

4.01           Payments. 

 

(a)                                  All payments of principal, interest and
other amounts to be made by the Borrower under this Agreement and the CAF Notes
shall be made in Dollars, in immediately available funds (with the exclusion of
other currencies), without deduction, set-off or counterclaim of any kind, to
CAF by wire transfer to its account at Standard Chartered Bank, Acct.
No. 3544-053717-002, Swift Code:  SCBLUS33, not later than 11:00 a.m. New York
City time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day).

 

(b)                                 If CAF shall at any time receive less than
the full amount then due and payable to it under this Agreement in connection
with the Loans, CAF shall allocate and apply such payment first to fees and
expenses payable under this Agreement, second to overdue interest (if any) on
the Loans, third to other interest due and payable on the Loans, fourth to
principal of the Loans due and payable, and fifth to other amounts payable
hereunder.

 

(c)                                  If the due date of any payment under this
Agreement and the Notes would otherwise fall on a day that is not a Business
Day, such date shall be extended to the next succeeding Business Day, and
interest shall be payable for any principal so extended for the period of such
extension.

 

(d)                                 Interest on the Loans shall be computed on
the basis of a year of 360 days and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest and
commitment fee are payable.

 

4.02           Notices of Disbursement.  Notices of Disbursement delivered by
the Borrower to CAF shall be irrevocable and shall be effective only if received
by CAF not later than 11:00 a.m. New York time at least five Business Days prior
to the date of such disbursement as provided in Section 11.04 of the Common
Security Agreement.

 

If received later than 11:00 a.m. New York time on such date, such notice shall
be effective on the next succeeding Business Day unless the Borrower is notified
by CAF that such notice shall be effective on the original Business Day.

 

6

--------------------------------------------------------------------------------


 

4.03           Set-Off.  The provisions of Section 15.16 of the Common Security
Agreement shall be deemed incorporated herein mutatis mutandis.

 

ARTICLE 5

YIELD PROTECTION, ETC.

 

5.01           Additional Costs. 

 

(a)                                  Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, CAF; or

 

(ii)                                  impose on CAF or the London interbank
market any other condition affecting this Agreement or any Loans made by CAF;

 

and the result of any of the foregoing shall be to increase the cost to CAF of
making or maintaining any Loans (or of maintaining its obligation to make any
Loan) or to reduce the amount of any sum received or receivable by CAF hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to CAF
such additional amount or amounts as will compensate CAF for such additional
costs incurred or reduction suffered to the extent not otherwise compensated
under any other provision of the Financing Documents.

 

(b)                                 Capital Requirements.  If CAF determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on CAF’s capital as a consequence of this
Agreement or the Loans made by CAF to a level below that which CAF could have
achieved but for such Change in Law (taking into consideration CAF’s policies
with respect to capital adequacy), then from time to time the Borrower will pay
to CAF such additional amount or amounts as will compensate CAF for any such
reduction suffered.

 

(c)                                  Certificates from CAF.  A certificate of
CAF setting forth in reasonable detail the computation of the amount or amounts
necessary to compensate CAF as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay CAF the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of CAF to demand compensation pursuant to this Section shall not constitute
a waiver of CAF’s right to demand such compensation; provided that the Borrower
shall not be required to compensate CAF pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
CAF notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of CAF’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

7

--------------------------------------------------------------------------------


 

5.02           Alternate Interest Rate.  Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBO Rate for any
Interest Period or Default Interest Period:

 

(a)                                  CAF determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period or Default
Interest Period; or

 

(b)                                 CAF reasonably determines that (i) the LIBO
Rate for such Interest Period or Default Interest Period will not adequately
reflect the cost to CAF of making or maintaining Loans, or maintaining any other
amount hereunder not paid when due, for such Interest Period or Default Interest
Period or (ii) deposits in U.S. Dollars in the London interbank market are not
available to CAF in the ordinary course of business in sufficient amounts to
make and/or maintain their Loans,

 

then CAF shall notify the Borrower thereof and the following provisions shall
apply:

 

(A)                              During the thirty-day period following the date
of any such notice (the “Negotiation Period”), CAF and the Borrower will
negotiate in good faith for the purpose of agreeing upon an alternative,
mutually acceptable basis (the “Substitute Basis”) for determining the rate of
interest to be applicable to Loans, and any other amounts hereunder not paid
when due, from time to time and if, at the expiry of the Negotiation Period, CAF
and the Borrower have agreed upon a Substitute Basis and any required
governmental approvals therefor have been obtained, the Substitute Basis shall
take effect from such date (including such retroactive date) as CAF and the
Borrower may in such circumstance agree.

 

(B)                                If at the expiry of the Negotiation Period, a
Substitute Basis shall not have been agreed upon or any required Government
Approvals therefor shall not have been obtained, CAF shall notify the Borrower
of the cost to CAF (as reasonably determined by it) of funding and maintaining
the outstanding affected Loans, and any other amounts hereunder not paid when
due for such Interest Period or Default Interest Period and the interest payable
to CAF on Loans and such other amounts not paid when due to which such Interest
Period or Default Interest Period applies shall be interest at a rate per annum
equal to the cost of funding and maintaining such Loans or such other amounts as
so notified by CAF plus the applicable Margin plus, subject to
Section 10.02(b) of the Common Security Agreement, upon the occurrence and
during the continuance of any Event of Default under the Common Security
Agreement (other than any Event of Default under clause (a) of Section 10.01
thereof relating to this Agreement for which a default rate is being applied in
accordance with Section 3.02 hereof), the Default Margin.

 

The procedures specified in (A) and (B) above shall apply to each relevant
period succeeding the first such period to which they were applied unless and
until CAF notifies the Borrower that the condition referred to in clause (a) of
this Section 5.02 no longer exists or CAF notifies the Borrower that the
condition referred to in clause (b) of this Section 5.02 no longer exists (which
notice CAF agrees to give or cause to be given promptly following the cessation
of such condition), whereupon interest on Loans shall again be determined in
accordance with the

 

8

--------------------------------------------------------------------------------


 

provisions of Section 3.02, effective commencing on the third Business Day after
the date of such notice.

 

5.03           Illegality.  Notwithstanding any other provision of this
Agreement:  (i) in the event that it becomes unlawful for CAF to honor its
obligation to make Loans hereunder, then CAF shall promptly notify the Borrower
thereof (with a copy to the Administrative Agent) and CAF’s obligation to make
Loans to the Borrower shall be suspended until such time as CAF may again make
Loans; and (ii)  in the event that (A) it becomes unlawful for CAF to maintain
Loans or (B) Bolivia ceases to be a member of, or ceases to be entitled to use
the general resources of CAF, then, at the election of CAF (by notice to the
Borrower), the Borrower will prepay, without any penalty or premium whatsoever,
CAF’s outstanding Loans in full (or in the amount of the affected portion
thereof) together with accrued interest thereon and all other amounts payable to
CAF hereunder (including amounts payable under Section 5.04), on the last day of
the then current Interest Period or Default Interest Period for the Loans (or on
such earlier date as shall be certified by CAF as being the last permissible
date for such prepayment under the relevant law, rule, regulation, treaty or
directive), provided, however, that the Borrower shall not be obligated to make
any such prepayment less than 10 days following its receipt of such notice from
CAF.  

 

5.04           Compensation.  Upon request of CAF, the Borrower shall pay to CAF
such amount or amounts as shall be sufficient to compensate it for any loss,
cost or reasonable expense (other than in-house management costs or lost profit
or margin) that CAF has certified to the Borrower as being attributable to:

 

(a)                                  any payment or voluntary prepayment by the
Borrower of a Loan for any reason (including, without limitation, the
acceleration of the Loans pursuant to Section 10.02 of the Common Security
Agreement and voluntary prepayments made pursuant to Section 2.07 of this
Agreement) on a date other than the last day of an Interest Period for such
Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the conditions precedent
specified in Section 6 of this Agreement or in Article XI of the Common Security
Agreement to be satisfied) to borrow a Loan from CAF on the date for such
disbursement for such Loan specified in the relevant Notice of Disbursement
given pursuant to Section 2.02, other than any failure which results from CAF
wrongfully suspending its obligation or wrongfully failing to make Loans to the
Borrower or wrongfully terminating the CAF Loan Commitment under this Agreement;

 

provided, however, that the Borrower shall not be required to compensate CAF for
losses, costs or expenses attributable to a mandatory prepayment made pursuant
to Section 5.03 hereof.  Such compensation shall include an amount equal to the
excess, if any, of (i) the amount of interest that otherwise would have accrued
on the principal amount so paid or prepaid or not borrowed for the period from
the date of such payment, prepayment or failure to borrow to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan that would have commenced on the date
specified for the disbursement of such Loan) at the applicable rate of interest
for such Loan provided for herein (excluding, however, the applicable Margin or
Default Margin included therein, if any) over (ii) the amount

 

9

--------------------------------------------------------------------------------


 

of interest (as reasonably determined by CAF) that otherwise would have accrued
on such principal amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market.  A certificate of CAF
setting forth in reasonable detail any amount or amounts which CAF is entitled
to receive pursuant to this Section 5.04 and setting forth in reasonable detail
the manner in which such amounts shall have been determined shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay CAF the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

5.05           Covered Taxes.  The Borrower agrees that, whether or not any Loan
is made hereunder:

 

(a)                                  All payments of principal of and interest
on the Loans and all other amounts payable on, under or in respect of this
Agreement, the Loans or the Common Security Agreement by the Borrower to CAF,
including, without limitation, amounts payable by the Borrower under
clause (b) of this Section 5.05, shall be made by the Borrower free and clear
of, and without deduction or withholding for, any and all present and future
income, stamp and other taxes and levies, imposts, deductions, charges, fees,
compulsory loans and assessments whatsoever (including interest thereon and
penalties assessed with respect thereto, if any, collectively, “Taxes”), other
than Excluded Taxes, imposed, assessed, levied or collected by any competent
authority in Bolivia or any political subdivision or taxing authority thereof or
therein or by any other jurisdiction from or through which payments of the Loans
or other amounts payable by the Borrower hereunder and thereunder are made that
are so imposed, assessed, levied or collected on or in respect of this
Agreement, the Loans, the CAF Notes, the Common Security Agreement, the Security
Documents, the execution, registration, enforcement, notarization or other
formalization of any thereof, and any payments of principal, interest, charges,
fees, commissions or other amounts made on, under or in respect thereof
(hereinafter called “Covered Taxes”) all of which will be timely paid by the
Borrower, for its own account.  CAF (as to amounts payable to it for its own
account) agrees to notify the Borrower of all Covered Taxes promptly upon
becoming aware of the same.

 

(b)                                 The Borrower will indemnify CAF against, and
reimburse CAF on demand for, any Covered Taxes paid by CAF and any loss,
liability, claim or expense, including interest, penalties, judgments, costs or
disbursements and reasonable and documented legal fees, which CAF may incur at
any time arising out of or in connection with any failure of the Borrower to
make any payment of Covered Taxes when due.

 

(c)                                  In the event that the Borrower is required
by applicable law, decree or regulation to deduct or withhold Covered Taxes from
any amounts payable on, under or in respect of this Agreement, the Loans, the
CAF Notes or the other Financing Documents (including amounts payable under
clause (b) of this Section 5.05), the Borrower shall pay such additional amount
as may be required, after the deduction or withholding of Covered Taxes (and any
deduction or withholding applicable to additional amounts paid pursuant to this
Section 5.05(c)), to enable CAF to receive from the Borrower an amount equal to
the full amount stated to be payable to CAF under this Agreement, the Loans or
the other Financing Documents.

 

10

--------------------------------------------------------------------------------


 

(d)                                 The Borrower shall furnish to CAF original
or certified copies of tax receipts in respect of any withholding by it of
Covered Taxes required under this Section 5.05 as promptly as reasonably
practicable after the date of each payment hereunder as to which such
withholding is required, and the Borrower shall promptly furnish to CAF any
other information, documents and receipts that CAF may from time to time
reasonably require to establish to its satisfaction that full and timely payment
has been made by the Borrower of all Covered Taxes required to be paid under
this Section 5.05.  

 

5.06           Mitigation.  If, as a result of a Change in Law, an event or
circumstance occurs that would entitle CAF to exercise any of the rights or
benefits afforded by this Section 5, CAF, if it determines to exercise such
rights or benefits, promptly upon becoming aware of the same, shall take such
steps as may be reasonably available to eliminate or mitigate the effects of
such event or circumstance; provided, however, that CAF shall not be under any
obligation to take any step that would (a) result in its incurring additional
costs or taxes or (b) otherwise be disadvantageous to CAF.

 

ARTICLE 6

CONDITIONS PRECEDENT

 

6.01           Initial Loans.  CAF’s obligation to make the initial Loan
hereunder shall be subject to the satisfaction (or waiver by CAF) of each of the
common conditions precedent set forth in Sections 11.01, 11.02 and 11.03 of the
Common Security Agreement, and CAF shall have received copies of the notices to
such effect required to be given by each Senior Lender Group pursuant to
Section 11.04(e) of the Common Security Agreement.

 

6.02           Each Loan.  CAF’s obligation to make any Loan hereunder,
including its initial Loan, is subject to the satisfaction (or waiver by CAF) of
each of the following conditions:

 

(a)                                  the common conditions precedent set forth
in Section 11.03 of the Common Security Agreement shall have been satisfied (or
waived as provided therein); and

 

(b)                                 a promissory note evidencing the obligation
of the Borrower to pay the principal of the Loans subject to the Disbursement
shall have been duly completed, executed and delivered to CAF as contemplated by
Section 2.06 at least one Business Day prior to the date of such Disbursement.

 

Each Notice of Disbursement shall constitute a certification by the Borrower to
the effect that the conditions set forth in subclauses (a) and (b) of this
Section 6.02 have been fulfilled (both as of the date of such notice and, unless
the Borrower otherwise notifies CAF prior to each Disbursement Date, as of such
Disbursement Date).  

 

11

--------------------------------------------------------------------------------


 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

In addition to the representations and warranties contained in Article VII of
the Common Security Agreement, the Borrower represents and warrants to CAF that
the Borrower has duly authorized, executed and delivered this Agreement, and
this Agreement constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.

 

ARTICLE 8

COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees with CAF that, so long as any portion of the
CAF Loan Commitment or any Loan is outstanding, and until payment in full of all
amounts payable by the Borrower hereunder:

 

8.01           Common Security Agreement Covenants. 

 

(a)                                  Common Security Agreements Covenants.  The
Borrower shall observe and perform each of the covenants set forth in
Article VIII of the Common Security Agreement, which covenants and agreements
are incorporated by reference in this Agreement as if fully set forth herein, in
accordance with their terms unless waived in accordance with the Common Security
Agreement.

 

(b)                                 Central Bank Filing.  As soon as practicable
but in any event no later than 10 Business Days after the execution and delivery
of this Agreement, the Borrower shall file the requisite information regarding
the Loans with the Bolivian Central Bank and shall provide CAF with evidence of
such registration promptly upon such filing.

 

ARTICLE 9

EVENTS OF DEFAULT

 

9.01           Events of Default.  Each of the following events shall be an
“Event of Default” under the Agreement:

 

(a)                                  The occurrence and continuance of any Event
of Default (as defined in the Common Security Agreement) set forth in
Section 10.01 of the Common Security Agreement.

 

(b)                                 The Borrower fails to perform or observe any
covenant, agreement or obligation to be performed or observed by it under this
Agreement (other than a covenant or agreement also set forth in the Common
Security Agreement), and such failure continues uncured for a period of 30 days
after notice to the Borrower specifying the failure and requesting its cure.

 

12

--------------------------------------------------------------------------------


 

9.02           Remedies. 

 

(a)  Common Security Agreement Remedies.  Upon the occurrence and continuance of
an Event of Default described in Section 9.01(a) hereof, CAF shall have, subject
to the terms of the Common Security Agreement, each of the rights and remedies
provided in Article X of the Common Security Agreement (in addition to any and
all other available remedies at law and in equity, except as expressly set forth
herein and in the Common Security Agreement).

 

(b)  CAF Event of Default Remedies.  Immediately upon the occurrence and during
the continuance of an Event of Default described in Section 9.01(b) hereof, CAF
may, by notice to the Borrower terminate the CAF Loan Commitment and/or declare
the principal amounts then outstanding of, and accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable and such
notice deemed given, without presentment, demand, notice, protest or other
formalities of any kind, all of which are expressly waived by the Borrower.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.01     Waiver.   Except as expressly provided herein, no failure on the part
of CAF to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

10.02     Notices.

 

(a)  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be (i) in writing (including telex
or telecopier) and (ii) telexed, telecopied or sent by overnight courier (if for
inland delivery) or international courier (if for overseas delivery) to a party
hereto at its address and contact number specified in the signature
pages hereto, or at such other address and contact number as is designated by
such party in a written notice to the other party hereto.

 

(b)  All such notices and communications shall be effective (i) if sent by
telex, when sent (with the correct answerback), (ii) if sent by telecopier, when
sent (on receipt of written or oral confirmation of receipt) and (iii) if sent
by courier, (A) one day after deposit with an overnight courier if for inland
delivery and (B) three days after deposit with an international courier if for
overseas delivery.  Notice of any address or facsimile number change shall be
effective only upon receipt.

 

13

--------------------------------------------------------------------------------


 

10.03     Amendments, Etc.  Except as otherwise expressly provided in this
Agreement and subject to Section 15.18 of the Common Security Agreement, any
provision of this Agreement may be amended, modified or supplemented only by an
instrument in writing signed by the Borrower and CAF, and any provision of this
Agreement may be waived only by an instrument in writing signed by CAF, and no
such consent by the Borrower shall be required in the case of such a waiver. 
Any amendment, modification, supplement or waiver hereunder shall be for such
period and shall be subject to such conditions as shall be specified in the
instrument effecting the same and shall be effective only in the specific
instance and for the purpose for which given.  This Agreement and the Notes and
the other documents referred to herein shall constitute the entire agreement
with respect to the subject matter hereof and thereof.

 

10.04     Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

10.05     Assignments and Participations.

 

(a)                                  The Borrower may not assign any of its
rights or obligations under this Agreement without the prior written consent of
CAF (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).

 

(b)                                 CAF may assign the Loan or any portion
thereof to any bank, fund or financial institution that makes or invests in
commercial loans in the ordinary course of its business and that has (or is an
affiliate of an entity that has) a combined capital surplus of at least US$500
million.

 

(c)                                  CAF may furnish any information concerning
the Borrower in the possession of CAF from time to time to assignees and
participants (including prospective assignees and participants) subject to the
confidentiality provisions set forth in Section 15.07 of the Common Security
Agreement.

 

10.06     Survival/Reinstatement.   The obligations of the Borrower under
Article 5 shall survive the repayment of the Loans and the termination of the
CAF Loan Commitment.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Borrower’s obligations hereunder, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by CAF.  In the event that any payment or any part thereof is so
rescinded, reduced, restored or returned, such obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, restored or
returned.

 

10.07     Captions.  The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

10.08     Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

14

--------------------------------------------------------------------------------


 

10.09     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

10.10     Jurisdiction, Service of Process and Venue.

 

(a)                                  The provisions of Sections 15.12 (a), (b),
(d) and (e) of the Common Security Agreement are incorporated herein mutatis
mutandis.

 

(b)                                 The Borrower hereby confirms its appointment
of CT Corporation System (the “Borrower Process Agent”) as agent for service of
process, pursuant to Section 15.12(c) of the Common Security Agreement.  CAF
hereby irrevocably appoints CT Corporation System, in New York, New York (the
“CAF Process Agent”), with an office on the date hereof at 111 8th Avenue, New
York, New York 10011, as its agent and true and lawful attorney-in-fact in its
name, place and stead to receive, on behalf of CAF and its Property, service of
copies of the summons and complaint and any other process which may be served in
any such suit, action or proceeding brought in the State of New York.  Each of
the Borrower and CAF covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the designation of the Borrower Process Agent
or CAF Process Agent, as the case may be, pursuant to this Section in full force
and effect and to cause such process agent to act as such.  To the extent that
the Borrower may, in any suit, action or proceeding brought in a court of
Bolivia or elsewhere arising out of or in connection with this Agreement or any
other Loan Document, be entitled to the benefit of any provision of law
requiring CAF in such suit, action or proceeding to post security or a bond for
the costs of the Borrower, the Borrower hereby irrevocably waives such benefit,
in each case to the fullest extent now or hereafter permitted under the laws of
Bolivia or, as the case may be, such other jurisdiction.

 

10.11     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND CAF HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON
CONTRACT, TORT OR OTHER THEORY.

 

10.12     No Immunity.  To the extent that the Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution, sovereign immunity or otherwise) with respect to itself or
its property, it irrevocably waives such immunity, to the fullest extent
permitted by law, in respect of its obligations under this Agreement.

 

10.13     Judgment Currency.  This is an international loan transaction in which
the specification of U.S. Dollars and payment in New York, New York, United
States of America is of the essence, and U.S. Dollars shall be the currency of
account in all events.  The

 

15

--------------------------------------------------------------------------------


 

provisions of Section 15.13 of the Common Security Agreement are incorporated
herein mutatis mutandis.

 

10.14     Expenses; Indemnity.  The provisions of Section 15.14 of the Common
Security Agreement are incorporated herein mutatis mutandis.

 

10.15     Use of English Language.  This Agreement has been negotiated and
executed in the English language.  All certificates, reports, notices and other
documents and communications given or delivered pursuant to this Agreement
(including, without limitation, any modifications or supplements hereto) shall
be in the English language, or, if requested by CAF, accompanied by a certified
English translation thereof.

 

10.16     No Fiduciary Relationship.  The Borrower acknowledges that CAF has no
fiduciary relationship with, or fiduciary duty to, the Borrower arising out of
or in connection with this Agreement or the other Financing Documents, and the
relationship between CAF, on the one hand, and the Borrower, on the other, in
connection herewith or therewith is solely that of creditor and debtor.  None of
this Agreement, the Notes or any other Financing Document creates a joint
venture among the parties.

 

10.17     Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

MINERA SAN CRISTÓBAL S.A.

 

 

 

 

 

By

/s/ Jeffrey G. Clevenger

 

 

Name Jeffrey G. Clevenger

 

 

Title: Director

 

 

 

Address for Notices:

 

 

 

Minera San Cristóbal

 

Calle Campos No. 265

 

P.O. Box 13790

 

La Paz, Bolivia

 

Tel:   +591 2 433800

 

Fax:  +591 2 433737

 

Attn:  President

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF

)

 

 

                On the 1st day of December in the year 2005, before me
personally came                                         , to me known, who,
being by me duly sworn, did depose and say that she/he resides at
                                                                                      ,
that she/he is a                                    of Minera San Cristóbal
S.A., the corporation described in and which executed the above instrument; and
that she/he signed her/his name thereto by order of the board of directors of
said institution.

 

 

 

 

Notary Public

 

 

My commission expires:

 

1

--------------------------------------------------------------------------------


 

 

CORPORACIÓN ANDINA DE FOMENTO

 

 

 

 

 

By

/s/ Jose A. Carrera

 

 

 

Name Jose A. Carrera

 

 

Title: Representante

 

 

 

 

 

Address for Notices:

 

 

 

Corporación Andina de Fomento

 

Av. Luis Roche

 

Torre CAF

 

Altamira, Caracas

 

Venezuela, ZP 1060

 

Tel:

+58 212 209 2297

 

Tel:

+58 212 209 2059

 

Fax:

+58 212 209 2325

 

Attn:

Carmen Elena Carbonell/Cristina Alvarado

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF

)

 

 

                On the 1st day of December in the year 2005, before me
personally came                                         , to me known, who,
being by me duly sworn, did depose and say that she/he resides at
                                                                                      ,
that she/he is a                                    of Corporación Andina de
Fomento, the corporation described in and which executed the above instrument;
and that she/he signed her/his name thereto by order of the board of directors
of said institution.

 

 

 

 

Notary Public

 

 

My commission expires:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF NOTE]

 

NOTE

 

$[                                ]

 

[                                ], 2005

 

New York, New York

 

FOR VALUE RECEIVED, MINERA SAN CRISTÓBAL, S.A., a sociedad anónima organized
under the laws of Bolivia (the “Borrower”), hereby unconditionally promises to
pay to the order of Corporación Andina de Fomento (“CAF”) the principal sum of
$50,000,000 (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Loans made by CAF to the Borrower under the CAF Loan Agreement
referred to below), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the CAF Loan Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the CAF Loan Agreement.

 

The date, amount, interest rate and duration of Interest Period (if applicable)
of each Loan made by CAF to the Borrower, and each payment made on account of
the principal of such Loan, shall be recorded by CAF on its books and, prior to
any transfer of this Note, endorsed by CAF on the schedule attached to this Note
or any continuation of such schedule; provided that the failure of CAF to make
any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing under the CAF Loan
Agreement or under this Note in respect of the Loans made by CAF.

 

This Note evidences Loans made by CAF under the CAF Loan Agreement dated as of
December 1, 2005 (as modified and supplemented and in effect from time to time,
the “CAF Loan Agreement”) between the Borrower and CAF.  Terms used but not
defined in this Note have the respective meanings assigned to them in the CAF
Loan Agreement.

 

The CAF Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions supplied therein.

 

Except as permitted by Section 10.05 of the CAF Loan Agreement, this Note may
not be assigned by CAF to any other Person.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, and all other notices of any kind.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

 

 

MINERA SAN CRISTÓBAL, S.A.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

This Note evidences Loans made under the CAF Loan Agreement to the Borrower, on
the dates, in the principal amounts, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below, subject to
the payments, and prepayments of principal set forth below:

 

Date
Made

 

Amount of
Loan

 

Interest
Period

 

Paid or
Prepaid

 

Balance
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMORTIZATION SCHEDULE

 

Principal
Repayment
Date
(Quarterly Date falling
in the specified
months)

 

% of Original Principal
Amount
to be Repaid

 

December 2008

 

11.00

%

June 2009

 

11.90

%

December 2009

 

13.00

%

June 2010

 

13.60

%

December 2010

 

13.50

%

June 2011

 

12.90

%

December 2011

 

12.90

%

June 2012

 

7.60

%

December 2012

 

3.60

%

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PREPAYMENT PREMIUM

 

Year in which
Prepayment
is made

 

Premium
(% of principal
amount prepaid)

 

 

 

 

 

2007-2008

 

2.5

%

2009

 

2.0

%

2010

 

1.5

%

2011

 

1.0

%

2012

 

0.5

%

 

1

--------------------------------------------------------------------------------

 